HOI THI HUYNH, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, RespondentHoi Thi Huynh v. Comm'rNo. 22381-06United States Tax CourtT.C. Memo 2008-27; 2008 Tax Ct. Memo LEXIS 25; 95 T.C.M. (CCH) 1111; February 12, 2008, Filed*25 Hoi Thi Huynh, Pro se.Tracy Hogan, for respondent.Foley, Maurice B.MAURICE B. FOLEYMEMORANDUM FINDINGS OF FACT AND OPINIONFOLEY, Judge: The issue for decision is whether petitioner is liable for a section 72(t)1 10-percent additional tax relating to distributions from a qualified retirement plan. FINDINGS OF FACTUntil October 2003, petitioner was employed as a math teacher with the City of Chicago. While employed as a teacher, petitioner acquired an annuity account with AXA Equitable, a qualified retirement plan. In 2004, petitioner received distributions from AXA Equitable of $ 5,478 and $ 8,961. Petitioner reported, on her 2004 tax return, the distributions as income from pensions and annuities.On July 31, 2006, respondent issued petitioner a notice of deficiency relating to 2004 and determined that petitioner was liable for a 10-percent additional tax with respect to the distributions.Petitioner filed her petition with the Court on November 2, 2006, while residing in Chicago, Illinois.OPINIONA 10-percent additional tax is imposed upon distributions from a qualified retirement *26 plan, unless one of the exceptions enumerated in section 72(t)(2) is satisfied. Sec. 71(t)(1) and (2); see also Dwyer v. Commissioner, 106 T.C. 337 (1996). Petitioner failed to meet any of those exceptions. Accordingly, we sustain respondent's determination.Contentions we have not addressed are irrelevant, moot, or meritless.Decision will be entered for respondent.Footnotes1. Unless otherwise indicated, all section references are to the Internal Revenue Code of 1986, as amended.↩